Jf ottrtlj Court of S
                                          Antonio,

                                         October 20. 2014


                                      No. 04-14-00078-CV


                    River City Care Center. Inc. d/b/a River City Care Center.
                                             Appellant


                                                 v.




                                           Belly Taylor.
                                             Appellee


                               Trial Court Case No. 2011 -CM 58! 4


                                         ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS .submission on December 10, 2014. to the following panel:
Justice Martinez. Justice Alvarez, and Justice Chaps.      All parties will be notified of ilic Court's
decision in this appeal in accordance with TEX. R. AJPP. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
davs from the dale of this order.


       It is so ORDERED on October 20. 2014.



                                                               RcbecYCf. fvtarjjflt>z, Jus

       IN WITNESS WHEREOF, 1 have hereunto set my hand and a/tixed the seal of the said
court on this October 20. 2014.




                                                                              e. Clerk'